Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim limitation a plurality of touch sensors on the sealing layer appears to be reintroduced in claim 7 using the antecedent “a” even though it was originally introduced in claim 1. This appears to be a typographical error or clerical oversight. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al., US 2010/0013745 A1 (hereinafter “Kim”) in view of Nishitani et al, US 2011/0261010 (hereinafter “Nishitani”).
Regarding claim 1, Kim discloses a display device (See at least FIGS. 1-3 describing light emitting display device at [0050]-[0055]) comprising: 
a display panel (see at least FIGS. 1-3 and display unit 200 at [0056]-[0059]) comprising a sealing layer at a top surface of the display panel (see at least FIGS. 1-3 and encapsulation substrate 300 described at [0050]-[0057]); 
a plurality of touch sensors on the sealing layer (see at least FIGS. 4A-4E illustrating first and second direction patterned units 311 and 312 as described at [0072]-[0075]); 
a plurality of first signal lines electrically connected to some of the plurality of touch sensors (see at least 311c as described at least at FIGS. 4A-6 and at [0076]-[0079] as connected to patterned units 311); 
an insulating layer on the plurality of first signal lines and the plurality of touch sensors (see at least FIGS. 4D and 4E with insulating layer 330 and second insulation layer 340 as disclosed at [0082]); 
a plurality of second signal lines on the insulating layer (see at least FIGS. 6 and 7 illustrating short line between 311d and the data line 110 as described at [0092] and on insulation layers 330 and 340); and 
wherein the insulating layer has a plurality of contact holes on the plurality of first signal lines (see at least FIGS. 6 and 7 and 311d described at least at [0090]-[0093]), respectively, wherein one of the plurality of second signal lines is electrically connected to one of the plurality of first signal lines through one of the plurality of contact holes (see at least FIG. 6 and 7 as illustrated wherein the short line between 311d and the data line 110 is connected to the first signal line 311c via a contact unit 311d as described at least at [0076] and  [0090]-[0095], and wherein one of the plurality of signal pads is electrically connected to one of the plurality of second signal lines (see short lines connected to data line 110 as described at FIGS. 6-7 and [0090]-[0095]).
However, Kim does not explicitly disclose a plurality of signal pads on the insulating layer and the signal pads electrically connected to the second signal lines.
In the same field of endeavor, Nishitani discloses a plurality of signal pads on the insulating layer (see at least FIGS. 1 and 3 illustrating (TY1-TY6) described at least at [0043] and [0048] and [0066]) and the signal pads electrically connected to the second signal lines (see at least FIGS. 1 and 3 with pads TY1-TY6 connected to LY1-LY6 respectively, noting that there are two sets of lines, LPY1-LPY6 separately connected as disclosed at [0066]-[0067]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display device of Kim to incorporate the signal pads as disclosed by Nishitani because the references are within the same field of endeavor, namely, touch display panels and driving methods thereof. The motivation to combine these references would have been to reduce or suppress capacitive coupling between the inspection pads and lead lines thereby producing greater accuracy of touch (see Nishitani at least at [0049]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Kim in view of Nishitani discloses the display device of claim 1 (see above), wherein the plurality of touch sensors has a mesh structure (see at least Kim at FIGS. 5A and 5B and at [0078]).

Regarding claim 3, Kim in view of Nishitani discloses the display device of claim 2 (see above), wherein the plurality of first signal lines and the plurality of touch sensors comprise a same material (see at least Kim at [0085] noting this encompasses all of the components of the patterns).
Regarding claim 4, Kim in view of Nishitani discloses the display device of claim 3 (see above), further comprising an auxiliary pad at one side of the plurality of signal pads (See at least Nishitani with TASC as illustrated in FIGS. 1 and 3 on the sides of the pads PY1-PY5).

Regarding claim 5, Kim in view of Nishitani discloses the display device of claim 4 (see above), further comprising a shield layer overlapping the plurality of signal pads and electrically coupled to the auxiliary pad (see Nishitani at least FIGS. 1 and 3 with ASC as described at least at [0056]-[0060] overlapping the lead lines LY and inspection lead lines LPY as described therein; extension into the pads area would be obvious to one of ordinary skill in the art).

Regarding claim 7, Kim in view of Nishitani discloses the display device of claim 3 (see above), further comprising: a plurality of touch sensors on the sealing layer (see at least Kim FIGS. 4A-4E illustrating first and second direction patterned units 311 and 312 as described at [0072]-[0075]), and a plurality of third signal lines electrically connected to some of the plurality of second touch sensors (see Kim at least FIGS. 4A-4E with 312c described at [0080]), wherein one of the plurality of third signal lines is electrically connected to one of a plurality of third signal pads (see at least Nishitani at FIGS. 1 and 3 with Y electrodes and X electrodes having different pads TY1-TY6 and TX1-TX5 respectively), and wherein the plurality of touch sensors and the plurality of second touch sensors are insulated from each other (see Kim at least FIGs 4A-4E illustrating insulation layer 330 placed therebetween 311 and 312).

Regarding claim 8, Kim in view of Nishitani discloses the display device of claim 7 (see above), wherein the plurality of second touch sensors has a mesh structure (see at least Kim at FIGS. 5A and 5B and at [0078]).

Regarding claim 9, Kim in view of Nishitani discloses the display device of claim 8 (see above), wherein the plurality of third signal lines and the plurality of second touch sensors comprise a same material (see at least Kim at [0085] noting this encompasses all of the components of the patterns, third signal lines 312c and second touch sensors 312a as illustrated at FIGS. 4C and described at [0080]).

Regarding claim 10, Kim in view of Nishitani discloses the display device of claim 9 (see above), further comprising an auxiliary pad at one side of the plurality of signal pads (See at least Nishitani with TASC as illustrated in FIGS. 1 and 3 on the sides of the pads PY1-PY5).

Regarding claim 11, Kim in view of Nishitani discloses the display device of claim 10 (see above), further comprising a shield layer overlapping the plurality of signal pads and electrically coupled to the auxiliary pad (see Nishitani at least FIGS. 1 and 3 with ASC as described at least at [0056]-[0060] overlapping the lead lines LY and inspection lead lines LPY as described therein; extension into the pads area would be obvious to one of ordinary skill in the art).


Regarding claim 13, Kim in view of Nishitani discloses the display device of claim 1 (see above), further comprising a conductive line insulated from the plurality of touch sensors (see at least Kim at FIGS. 6 and 7 with 110 insulated from the touch sensors as disclosed at least at [0090]-[0093] and [0096]).

Regarding claim 14, Kim in view of Nishitani discloses the display device of claim 13 (see above), wherein the plurality of touch sensors has a mesh structure (see at least Kim at FIGS. 5A and 5B and at [0078]).

Regarding claim 15, Kim in view of Nishitani discloses the display device of claim 14 (see above), wherein the plurality of first signal lines and the plurality of touch sensors comprise a same material (see at least Kim at [0085] noting this encompasses all of the components of the patterns).

Regarding claim 16, Kim in view of Nishitani discloses the display device of claim 15 (see above), further comprising an auxiliary pad at one side of the signal pads (See at least Nishitani with TASC as illustrated in FIGS. 1 and 3 on the sides of the pads PY1-PY5).

Regarding claim 17, Kim in view of Nishitani discloses the display device of claim 16 (see above), wherein the conductive line is electrically coupled to the auxiliary pad (see at least Kim illustrating the line 110 is connected to the contact units 311d and 312d as disclosed at [0090]-[0093] and Nishitani discloses the auxiliary pads TASC; at FIGS. 1 and 3; it would be obvious to one of ordinary skill in the art to electrically couple these pads to the conductive line in addition to the ASC pads).

Regarding claim 19, Kim discloses display device (see at least FIGS. 1-3 describing light emitting display device at [0050]-[0055]) comprising: a display panel  (see at least FIGS. 1-3 and display unit 200 at [0056]-[0059]) comprising a sealing layer at a top surface of the display panel (see at least FIGS. 1-3 and encapsulation substrate 300 described at [0050]-[0057]); a plurality of touch sensors on the sealing layer (see at least FIGS. 4A-4E illustrating first and second direction patterned units 311 and 312 as described at [0072]-[0075]); a plurality of first signal lines electrically connected to some of the plurality of touch sensors (see at least 311c as described at least at FIGS. 4A-6 and at [0076]-[0079] as connected to patterned units 311); an insulating layer on the plurality of first signal lines and the plurality of touch sensors (see at least FIGS. 4D and 4E with insulating layer 330 and second insulation layer 340 as disclosed at [0082]); a plurality of second signal lines on the insulating layer (see at least FIGS. 6 and 7 illustrating short line between 311d and the data line 110 as described at [0092] and on insulation layers 330 and 340); a conductive line insulated from the plurality of touch sensors (see at least Kim at FIGS. 6 and 7 with 110 insulated from the touch sensors as disclosed at least at [0090]-[0093] and [0096]); wherein the insulating layer has a plurality of contact holes on the plurality of first signal lines (see at least FIGS. 6 and 7 and 311d described at least at [0090]-[0093]), respectively, wherein one of the plurality of second signal lines is electrically connected to one of the plurality of first signal lines through one of the plurality of contact holes (see at least FIG. 6 and 7 as illustrated wherein the short line between 311d and the data line 110 is connected to the first signal line 311c via a contact unit 311d as described at least at [0076] and  [0090]-[0095]), and wherein one of the plurality of signal pads is electrically connected to one of the plurality of second signal lines (see short lines connected to data line 110 as described at FIGS. 6-7 and [0090]-[0095]).

However, Kim does not explicitly disclose a plurality of signal pads on the insulating layer; a first auxiliary pad at one side of the plurality of signal pads and electrically connected to the conductive line; and a second auxiliary pad at one side of the first auxiliary pad,
In the same field of endeavor, Nishitani discloses a plurality of signal pads on the insulating layer  (see at least FIGS. 1 and 3 illustrating (TY1-TY6) described at least at [0043] and [0048] and [0066]); a first auxiliary pad at one side of the plurality of signal pads and electrically connected to the conductive line (See at least Nishitani with TASC as illustrated in FIGS. 1 and 3 on the sides of the pads PY1-PY5 connection to the conductive line of Kim 110); and a second auxiliary pad at one side of the first auxiliary pad (See at least Nishitani with a second TASC as illustrated in FIGS. 1 and 3 on the sides of the pads PY1-PY5).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display device of Kim to incorporate the signal pads as disclosed by Nishitani because the references are within the same field of endeavor, namely, touch display panels and driving methods thereof. The motivation to combine these references would have been to reduce or suppress capacitive coupling between the inspection pads and lead lines thereby producing greater accuracy of touch (see Nishitani at least at [0049]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 20, Kim in view of Nishitani discloses the display device of claim 19 (see above), further comprising a shield layer overlapping the plurality of signal pads, the first auxiliary pad and the second auxiliary pad (see Nishitani at least FIGS. 1 and 3 with ASC as described at least at [0056]-[0060] overlapping the lead lines LY and inspection lead lines LPY as described therein and the placement of TASC accordingly; extension into the pads area would be obvious to one of ordinary skill in the art), and electrically coupled to at least one of the first and second auxiliary pads (see Nishitani at least FIGS. 1 and 3 with ASC as described at least at [0056]-[0060] overlapping the lead lines LY and inspection lead lines LPY as described therein).
Regarding claim 21, Kim in view of Nishitani discloses the display device of claim 20 (see above), wherein the first auxiliary pad is to receive a first voltage having a first voltage level and the second auxiliary pad is to receive a second voltage having a second voltage level that is different from the first voltage level (see at least Nishitani at [0049] and [0070]; it would be obvious to one of ordinary skill in the art to try various adjustments to the voltages supplied to these auxiliary pads and shields for the understood benefit of reducing parasitic capacitance and noise).


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nishitani as applied to claims 1, 11 and 17 above, and further in view of Kim, US 2011/0316803 A1 (hereinafter “Kim ‘803”).
Regarding claim 6, Kim in view of Nishitani discloses the display device of claim 5 (see above). 
However, Kim in view of Nishitani does not explicitly disclose wherein the auxiliary pad is to receive a DC voltage.
In the same field of endeavor, Kim ‘803 discloses wherein the auxiliary pad is to receive a DC voltage (see at least FIG. 3-4 with final pads connected to ring 160 described at least at [0059]-[0062]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display device of Kim in view of Nishitani to incorporate the direct current in the pads of Kim ‘803 because the references are within the same field of endeavor, namely, touch display panels and driving methods thereof. The motivation to combine these references would have been to reduce noise and static when operating the touch screen (see Kim ‘803 at [0017]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 12, it is similar in scope to claim 6 above; therefore, claim 12 is similarly analyzed and rejected as claim 6.

Regarding claim 18, it is similar in scope to claim 6 above; therefore, claim 18 is similarly analyzed and rejected as claim 6.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARVESH J NADKARNI/Examiner, Art Unit 2623       

/AMARE MENGISTU/
Supervisory Patent Examiner, Art Unit 2623